Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 1/18/2022 is acknowledged. Claims 1-6, 8-14, 20, 21, 23, 24, 27, and 28 are pending in this application and under examination.
Claim Rejections/Objections Withdrawn
The rejection of claim 22 is mooted by the cancellation of that claim.
The rejection of claim 23 is withdrawn in response to Applicant’s amendment.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Double Patenting
The rejections of claims 1-6, 8-14, 20, 21, 23,24, 27, and 28 on grounds of nonstatutory double patenting over claims in U.S. Patents 9,394,277; 9,944,622; and 10,618,887 have not been addressed at all by Applicants. These rejections are maintained.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension-of-time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622